DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 2/02/2021 is acknowledged.  The traversal is on the ground(s) that the ‘779 reference recirculates both liquid and lignocellulose material into the reactor unit where the claims require that only impregnation fluid is recirculated.  This is not found persuasive because the arguments are not commensurate in scope with the claims as currently written.
The claims require that the impregnated biomass from the first reactor is sent to a first separation unit where at least a part f the impregnation liquid is separated and discharging the separated impregnation liquid from the separation unit such that a first part of the separated liquid is recirculated back to the first reactor unit.
Furthermore the claim utilizes an open ended transitional phrase (comprising) which allows for additional factors and items to be part of the method and apparatus and still read on the claims.  There is nothing being claimed that limits the recirculating fluid to go directly to the first reactor unit without further processing.  As long as least a portion of the separated fluid is recirculated back into the first reactor then the claims are met.  It does not matter if the fluid goes directly to the first reactor, or if it goes to a gate and then to the first reactor in either case the recirculated liquid is recirculated back into the first reactor.

Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected system, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/02/2021.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, 9-14, and 16-19 are rejected under 35 U.S.C. 102(1a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fosbol el al, WO 2009/012779 (already of record) in view of Boerge et al, WO 2007/009463 (already of record).
Regarding claim 1, Fosbol teaches a method for treating biomass (see abstract), the method comprising: feeding biomass (item 30 see page 4) and an impregnation liquid (aqueous liquid, claim 1) into a first reactor unit (item 3 figure 1) such that the biomass is impregnated with the impregnation liquid (see abstract and claim 1);
transferring the impregnated biomass from the first reactor unit (item 3) to a separation unit (item 5), wherein at least a part of the impregnation liquid is separated from the impregnated biomass (item 21 figure 1) within the separation unit (figure 1 and abstract and page 4); and discharging the separated impregnation liquid from the separation unit (item 21 figure 1), such that a first part (item 21 page 4) of the separated 
Fosbol teaches that the biomass is transported through the reactor into the separating device and then to further treatments through the use of an economizer (item 7) that transports the material in a cost saving manner (pages 3-4). 
It is the Examiner’s stance that the term conveyor means in not invoking 112 6th for means for language.  In this regards there is no structure being clarified for the means of the conveying of the material, so as long as the method teaching s conveying means then the claims are met.  It is therefore the Examiner’s stance that the steam manipulation through the reactor into the economizer and then into the separator reads on the limitation of a conveyor means.
For the sake of compact prosecution, an alternative argument is presented below to show that a screw conveyor means (the preferred embodiment as stated in the instant specification is known in the art and would be obvious to include.
In the same field of endeavor, Boerge teaches the act of performing the impregnation of the biomass with the impregnation fluid within a screw extruder of the reaction vessel (see claim 1 figures and page 27 lines 20-23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a simple substitution of one known element (a screw conveyor means) in the Fosbol method of the benefit of providing means to accurately control the movement of the material through a metered process in a controllable manner in a conventional way to arrive at the same impregnation biomass as desired. 
Regarding claims 2 and 16, Boerge further teaches that the separation of the impregnation liquid within the separation unit comprises a compression stage in which the impregnation liquid is released from the impregnated biomass by compressing the impregnated biomass (page 8 lines 19-21).
Regarding claim 3, Fosbol further teaches that a second part of the impregnation liquid released from the impregnated biomass in the compression stage is transferred to a treatment step downstream the separation unit (see figure 2 and pages 4-6).
Regarding claims 4 and 17, Fosbol further teaches that the separation of the impregnation liquid within the separation unit comprises a drainage stage in which free impregnation liquid is drained from the impregnated biomass without compression (see pages 7-8 were the separation occurs at bottom of device to remove liquid) preferably by gravity draining.
Regarding claim 5, Fosbol further teaches that the free impregnation liquid drained from the impregnated biomass in the drainage stage is transferred to a treatment step downstream the separation unit (see figures and pages 5-8).
Regarding claim 7, Fosbol further teaches that the impregnation fluid is sent to a reservoir (see figure 1 item 6).
Regarding claim 9, Fosbol further teaches feeding the impregnated biomass from the first reactor unit into a second reactor unit (see figure 2) before transferring the impregnated biomass to the separation unit (see figure 2), wherein a hydrolysis of the impregnated biomass (discussed in page 9 how acid hydrolysis can be implemented in final steps) takes place within the second reactor unit. 
Regarding claims 10 and 18, Fosbol teaches two reaction vessels and does teach that steam explosion can follow (page 8).  While not explicitly stated that there is a third reaction vessel, it would have been obvious to one of ordinary skill in the art at the time of the invention that repeating a process when it is already taught to repeat once is well within the ability of the art.  A mere duplication of parts is not a cause for novelty, especially when the reference explicitly stated there can be a final steam explosion step (page 8). 
Regarding claims 11-12 and 19 Fosbol teaches a vertical reaction unit that creates contact with the impregnation fluid and steam added (see figures) and Boerge further teaches soaking and conveying under pressure through a vessel with a determined amount (reads on predetermined fill line) to be in contact with impregnation fluid (see claim 1 and page 27).
Regarding claims 13-14, Boerge further teaches that a plug flow process is used at the beginning (page 27).

Claim Rejections - 35 USC § 103

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fosbol el al, WO 2009/012779 (already of record) in view of Boerge et al, WO 2007/009463 (already of record) in further view of Nguyen, US Patent Publication 2014/0315258.
Regarding claim 6, Fosbol further teaches the act of removing salt, inhibitors, and adding oxygen when separating and further treating the material, but is silent on the specific use of a fractioning unit.
In the same field of endeavor of treating biomass, Nguyen teaches that the liquid fraction from the separator is further processed to control the purity of the fraction before recycling it back into the processes of the apparatus [0083] for the benefit of collecting different purities and amounts of byproducts for reuse and collection for resale.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the fractioning process of Nguyen in the Fosbol reference for eh benefit of controlling the purities of the recycled liquid that is to be reused in the process. 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fosbol el al, WO 2009/012779 (already of record) in view of Boerge et al, WO 2007/009463 (already of record) in further view of Benjelloun Mlayah et al, US Patent Publication 2009/0065158.
Regarding claim 6, Fosbol further teaches the act of removing salt, inhibitors, and adding oxygen when separating and further treating the material, but is silent on the specific use of a fractioning unit.
In the same field of endeavor of treating biomass, Benjelloun Mlayah teaches that the liquid fraction from the separator is further processed to control the concentration (reads on purity [0081]) of the fraction before recycling it back into the processes of the apparatus [0004-0011].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the fractioning process of Benjelloun Mlayah in the Fosbol reference 
Regarding claim 8, Fosbol teaches the act of recirculating the first impregnation separated fluid back into the gate of the reactor.  It is unclear if the gate is a separate device or just the top of the reactor but designated as its own area.
In the same field of endeavor, Benjelloun Mlayah teaches the act of recirculating impregnation fluid back into the reaction vessel itself for the benefit of controlling the specific amounts of reusable fluid at the desired concentrations for each subsequent reactor.
It would have been obvious to the average artisan to directly feed the recirculated fluid back to the director itself for the benefit of accurately controlling the concentrations of each impregnation fluid while maintaining reused fluids for economic benefits. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748